DETAILED ACTION
Status of Claims
This notice of allowability is in reply to the 4/2/21 attorney response. 
Claims 1-20 are pending and allowable.

Allowable Subject Matter
Claims 1-20 are allowed. 	

Examiner’s Reasons for Allowance
103
The closest prior art is 
Swaminathan (US 2014/0040026) in view of 
Schuster (US 2010/0114715) in view of 
Lewis (US 2012/0047542) in view of 
Martin-Cocher (US 20100287040)

In cited art and after further searching, Examiner was not able to find each & every limitation of the 4/2/21 claims including 
at a playback sequencer:
receiving a request for a playlist for use by a destination platform:
determining a source of the request for the playlist:
determining based on the source of the request for the playlist whether the destination platform is capable of making direct calls to an ad server;

in response to determining that the destination platform is incapable of making direct calls to an ad server, transmitting from the playback sequencer to an advertisement proxy, a playlist including a plurality of slots designating primary media items to be played, and at least one empty spot break;
receiving the playlist at the advertisement proxy
 --- as well as all the other limitations. 
Examiner tried to find art with a) all the limitations of the claim with references that can be reasonably combined with one another without resort to hindsight bias. Examiner was unsuccessful. 
Therefore the 103 rejection is/are withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154.  The examiner can normally be reached on M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681